Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on December 19, 2019, February 6, 2020, April 7, 2021, and April 23, 2021, have been considered and initialed by the Examiner. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent Application No. 17/600814. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of copending ‘814. 
Although copending ‘814 does not explicitly disclose diameter distribution of the plurality of filaments, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the sound absorbing material is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the sound absorbing material discussed above would be expected to meet the claimed diameter distribution of the plurality of filaments.
All of the remaining instant claims recite similar subject matter as claims 2-6 of copending '814.

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (U.S. 2015/0322603) in view of Hergeth (U.S. 8,590,111). 
	Brown discloses a non-woven web useful as a sound insulating material
comprising a plurality of drawn filaments each having an average diameter ranging
from 1 to 10 microns, and particularly 2.23 microns (paragraphs 63; table 2 and figure 1).  The nonwoven web has a grammage of 30 g/m2 with a tensile strength of
1500 gf/25 mm (figure 3) where 1500 gf/25 mm x 50mm/50mm x 0.0098 N/gf = 29.4 N/50 mm.  Brown does not disclose two or more sheets of nonwoven fabric.  Hergeth teaches a non-woven machine for producing a two-layer non-woven fabric having fiber orientation in one layer being angled relative to other layer so that the non-woven fabric (column 1, lines 10-20, and 35-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a two-layer non-woven fabric having fiber orientation in one layer being perpendicular relative to the other layer motivated by the desire to obtain a nonwoven web having approximately 1:1 strength ratio, as in claims 1, 3-4 and 10.

	Concerning claim 2, Hergeth teaches a non-woven machine for producing a two-layer non-woven fabric having fiber orientation in one layer being angled relative to other layer so that the non-woven fabric (column 1, lines 10-20, and 35-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a two-layer non-woven fabric having fiber orientation in one layer being perpendicular relative to the other layer motivated by the desire to obtain a nonwoven web having approximately 1:1 strength ratio.  In claim 2, regarding the phrase, “porous sound absorber is formed in a sheet shape or a block shape”  the court held that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Concerning claims 5-7, Brown discloses a non-woven web useful as a sound insulating material comprising a plurality of drawn filaments each having an average diameter ranging from 1 to 10 microns, and particularly 2.23 microns (paragraphs 63; table 2 and figure 1).  The nonwoven web has a grammage of 30 g/m2 with a tensile strength of 1500 gf/25 mm (figure 3) where 1500 gf/25 mm x 50mm/50mm x 0.0098 N/gf = 29.4 N/50 mm.  The cited references do not explicitly disclose sound absorption coefficient however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the sound absorbing material is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the sound absorbing material discussed above would be expected to meet the claimed sound absorption coefficient.
	Concerning claim 8, Brown discloses the fibers are made of polyester or polypropylene (paragraphs 35 and 109).

Claim Objection

6.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited sound absorbing material further including where the polyester is a polyethylene terephthalate having an intrinsic viscosity (IV) of 0.43 to 0.63.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781